UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 99-4292

ERNEST GRIFFIN, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., District Judge.
(CR-88-113, CR-88-151)

Submitted: November 9, 1999

Decided: November 29, 1999

Before MICHAEL and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ernest Griffin, Jr., pled guilty in 1988 to two separate indictments
on drug offenses. He was sentenced to concurrent terms, including
three years of supervised release. In 1997, Griffin began serving the
supervised release. After several violations of the conditions of
release, the Probation Officer requested that the term of supervision
be revoked. The alleged violations included, among many other
infractions, two incidents of testing positive for cocaine.

At the revocation hearing, Griffin admitted through counsel to all
the violations. In calculating the appropriate sentence under the sen-
tencing guidelines, the district court found that Griffin was guilty of
a Grade B violation because his conduct in possessing cocaine consti-
tuted both federal and state offenses punishable by imprisonment
exceeding one year. U.S.S.G. § 7B1.1(a)(2) (1998). Under U.S.S.G.
§ 7B1.4 (1998), a Grade B violation for an individual such as Griffin
with a criminal history category of VI, has an applicable range of
imprisonment of twenty-one to twenty-seven months. The district
court imposed a sentence of twenty-four months.

Griffin's counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), stating that no meritorious grounds for appeal
exist but raising the issue whether Griffin's admitted cocaine use
amounted to possession of cocaine, and a Grade B violation of his
supervised release. Although informed of his right to file a supple-
mental brief, Griffin has not done so. Because we find the assigned
error to lack merit and can discern no reversible error in the record
on appeal, we affirm both the revocation of Griffin's supervised
release and the sentence imposed.

We review a district court's decision to revoke a term of supervised
release for abuse of discretion. See United States v. Davis, 53 F.3d

                    2
638, 642-43 (4th Cir. 1995). Revocation is mandatory if the defendant
possesses a controlled substance. 18 U.S.C.A. § 3583(g)(1) (West
Supp. 1999). Griffin admitted to the court and to his probation officer
that he had used cocaine. Voluntary and knowing ingestion of a con-
trolled substance constitutes possession of that substance. United
States v. Clark, 30 F.3d 23, 25 (4th Cir. 1994). Therefore, the district
court's decision to revoke Griffin's supervised release was not an
abuse of discretion.

This conduct constituted both a state and a federal offense punish-
able by imprisonment over one year. N.C. Gen. Stat.§ 90-95(d)(2)
(1997); 21 U.S.C.A. § 844(a) (West 1999). Griffin's supervised
release violation was therefore a Grade B violation under U.S.S.G.
§ 7B1.1(a)(2). In view of Griffin's criminal history category of VI, a
sentencing range of twenty-one to twenty-seven months was applica-
ble. The district court chose twenty-four months. We perceive no
error in the sentence imposed by the district court.

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm the revoca-
tion and imposition of sentence. We deny counsel's motion to with-
draw at this time. This court requires that counsel inform his client in
writing of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may again move in this court for leave to withdraw from representa-
tion. See 4th Cir. Local Rule 46(d). Counsel's motion must state that
a copy thereof was served on the client. See id. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3